Citation Nr: 0943901	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-38 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied service connection for bilateral hearing 
loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss due to exposure 
to acoustic trauma in service.  He asserts that he was 
exposed to gunfire and artillery noise.  After service, the 
Veteran's noise exposure included truck driving from 1970 to 
the present.

Service treatment records include audiological evaluations.  
The Board notes that prior to November 1967, audiometric 
results in service department records were reported in 
standards set forth by the American Standards Association 
(ASA). Those are the figures on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

On the Veteran's August 1967 enlistment examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-10(0)
NR
-5(0)
LEFT
5 (20)
0(10)
0(10)
NR
10(15)



On the Veteran's July 1970 separation examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
0(10)
-5(5)
NR
10(15)
LEFT
-5(10)
0(10)
0(10)
NR
0(5)

A VA examination report in March 2006 showed a hearing loss 
in each ear for VA purposes.  The examination report included 
an opinion to the effect that the Veteran's hearing loss was 
not related to service.  The examiner based this opinion on 
evidence of normal hearing at the time of discharge.  

The Board finds that the VA opinion is inadequate for rating 
purposes.  While the examiner appears to have based her 
opinion on the lack of audiometric findings at a disabling 
level under 38 C.F.R. § 3.385, the United States Court of 
Appeals for Veterans Claims (Court) has held that service 
connection for a current hearing disability is not precluded 
solely because hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The threshold for normal 
hearing is zero decibels to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  

It appears that the VA examiner based his opinion solely on 
the lack of evidence of a hearing loss disability under 
38 C.F.R. § 3.385.  The Board finds that a remand is 
necessary in this case for a supplemental opinion that 
considers the criteria set forth in Hensley.



Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to 
the VA audiologist who examined the 
Veteran in March 2006 for review and a 
supplemental opinion as to whether it is 
at least as likely as not that the 
Veteran's current hearing loss and 
tinnitus had its onset in or was otherwise 
related to service.

The examiner should review the entire 
record, including the Veteran's service 
enlistment and separation examinations 
prior to formulating an opinion, and 
provide a detailed and complete rationale 
for all opinions offered with 
consideration of the Veteran's in-service 
military noise exposure and any post 
service noise exposure.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.  If the 
examiner is unable to render an opinion as 
to the etiology, she should so state and 
indicate the reasons.

If the VA audiologist is not available, 
the Veteran should be scheduled for 
another audiological examination to 
determine the nature and etiology of his 
current hearing loss and tinnitus.  All 
indicated tests and studies should be 
accomplished, and the examiner should 
comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that the Veteran's 
current hearing loss and tinnitus had its 
onset in or was otherwise related to 
service.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

3.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2008).

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished an SSOC and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


